Title: To John Adams from Mathew Carey, 24 November 1821
From: Carey, Mathew
To: Adams, John


				
					Dear Sir,
					Philada Nov. 24. 1821
				
				When I wrote you last, I had not only considered the contents of the letter to which I replied—& therefore deem it necessary to make some addition to   itOn the subject of the Western insurrection,   the Olive Branch contains some  animadversions, sufficiently caustic, as I am persuaded you will allow, if you examine them. But had I been wholly silent on this tender topic, it wd. have been no impeachment of my impartiality; as I likewise passed over in silence. Shays’s insurrection, which was a much more desperate one, & undertaken, I am persuaded, with     more wicked views by the leaders. The excise system, which was opposed by our Western Citizens, with a violence to the last degree unjustifiable, had been not very long before solemnly denounced by Congress as the “horror of all free states”—& young & old, rich & poor, high & low, had imbibed an irremoveable detestation of it. This most assuredly, though not by any means a justification of the opposition, must, by every candid observer, be admitted to be no small palliation. And the hardihood &  folly, that, under such circumstances, could offer violence to every  the feelings of every class of the community, for so paltry a revenue as arose from the excise, can not be too highly reprobated—more especially as the import might have been raised so as to produce the sum necessary, without being felt by the nation—& moreover so as to lend a helping hand to the manufacturing industry of the nation, of which in the competition with foreign skill, capital, and industry, it stood in so much need. So much for the  Western insurrection.As to what has been pompously styled “Fries’s insurrection,” it is difficult to write on it with temper. Steven was a molehill more completely magnified into a mountain. Even in England, where they have so many species of treasons, I am persuaded no grand jury would have ever found a true tile against the offenders for treason—nor, if a grand jury could be found to return “true bill,” is there a petit jury who  wd. have convicted them. It was a high crime & misdemeanor, & ought to have been punished by fine & imprisonment—but it never, I am persuaded, in the eyes of God or man, warranted the forfeiture of life. I never felt more disgust or vexation at any public transaction in my life, than I did at the results of these trials—to find that the dire precautions of the framers of our Constitution were so completely evaded.That my book—to conclude a long letter—is entirely impartial, may perhaps admit of doubt. Neither you nor I are probably competent to decide. But that it is more impartial by far than any other Book  I ever saw, written merely on politics & by a professed party man, is beyond a doubt. If you know of any more impartial, I should be glad to be favored with the title. Your obt. hble. Servt.
				
					Mathew Carey
				
				
					PS. I have not touched on the proceedings of Virginia &c. because I think the proceedings during Mr Jefferson’s administration, in New England, of which I have taken  no notice, are a very fair set off.
				
			